 Case 3:17-cv-02035-HZ    Document 125    Filed 09/27/19   Page 1 of 3




 Michael Fuller, OSB No. 09357
 OlsenDaines
 US Bancorp Tower
 111 SW 5th Ave., Suite 3150
 Portland, Oregon 97204
 michael@underdoglawyer.com
 Direct 503-222-2000

 Of Attorneys for Plaintiff


                UNITED STATES DISTRICT COURT

                      DISTRICT OF OREGON

                       PORTLAND DIVISION


 MATTHEW SPONER                       Case No. 3:17-cv-2035-HZ

                    Plaintiff         PLAINTIFF’S MOTION TO
                                      STAY THE DEADLINE TO
        vs                            FILE A COST BILL AND
                                      MOTION FOR ATTORNEY
 WELLS FARGO BANK N.A.                FEES

                    Defendant         EXPEDITED
                                      CONSIDERATION
                                      REQUESTED




                     LR 7-1 CERTIFICATION

      The parties made a good faith effort by telephone to resolve this

motion and were unable to resolve the issue. Wells Fargo opposes the

motion but does not oppose expedited consideration.




MOTION TO STAY – Page 1 of 3
 Case 3:17-cv-02035-HZ     Document 125     Filed 09/27/19   Page 2 of 3




                         MOTION TO STAY

      Plaintiff intends to file a motion for new trial by October 24, 2019,

which, if granted, would moot the need for the parties and the Court to

expend time and resources preparing, filing, and deciding the cost bill

and motion for attorney fees currently due October 10, 2019.

      Under this Court’s inherent authority plaintiff respectfully re-

quests an order staying the deadline to file a cost bill and motion for

attorney fees until after the Court rules on the forthcoming motion for

new trial.



September 27, 2019



                                 RESPECTFULLY FILED,

                                 s/ Michael Fuller
                                 Michael Fuller, OSB No. 09357
                                 Of Attorneys for Plaintiff
                                 OlsenDaines
                                 US Bancorp Tower
                                 111 SW 5th Ave., Suite 3150
                                 Portland, Oregon 97204
                                 michael@underdoglawyer.com
                                 Direct 503-222-2000




MOTION TO STAY – Page 2 of 3
 Case 3:17-cv-02035-HZ    Document 125    Filed 09/27/19   Page 3 of 3




                   CERTIFICATE OF SERVICE

      I certify that on the date below, I caused this document and all
attachments to be served on the parties to this action via ECF.


September 27, 2019


                               s/ Michael Fuller
                               Michael Fuller, OSB No. 09357
                               Of Attorneys for Plaintiff
                               OlsenDaines
                               US Bancorp Tower
                               111 SW 5th Ave., Suite 3150
                               Portland, Oregon 97204
                               michael@underdoglawyer.com
                               Direct 503-222-2000




MOTION TO STAY – Page 3 of 3
